Citation Nr: 1439875	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the Veteran's notice of disagreement was timely filed with regard to a July 2009 rating decision that, in pertinent part, granted service connection for schizophrenia, rated 100 percent, and assigned an effective date of January 9, 2009.

2. Entitlement to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on clear and unmistakable error (CUE) in a May 1981 rating decision.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that determined the Veteran's notice of disagreement of a July 2009 rating decision was not timely filed.

In December 2011, the Veteran and his brother testified at a Decision Review Officer (DRO) hearing; a transcript of this proceeding is associated with the claims file.

Additional evidence, including the Veteran's Social Security Administration (SSA) records, was received with a waiver of RO consideration in November 2012.  Accordingly, the Board may proceed with appellate review of that issue.  See 38 C.F.R. § 20.1304.  

An August 2012 rating decision denied entitlement to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on CUE in a May 1981 rating decision (notice of which was sent in June 1981).  The Veteran submitted a timely notice of disagreement in August 2012, and a statement of the case (SOC) does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand that matter pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issue of entitlement to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on CUE in a May 1981 rating decision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2009 rating decision, in pertinent part, granted service connection for schizophrenia, rated 100 percent, and assigned an effective date of January 9, 2009; the Veteran was notified of that decision by letter dated July 20, 2009.

2. Communication expressing disagreement with the July 2009 decision was not received by VA from the Veteran or his fiduciary until November 24, 2010.


CONCLUSION OF LAW

The Veteran did not submit a timely notice of disagreement with the July 2009 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he filed a timely notice of disagreement (NOD) with regard to the RO's July 2009 rating decision.  

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Id.

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A July 2009 rating decision, in pertinent part, granted service connection for schizophrenia, rated 100 percent, and assigned an effective date of January 9, 2009.
The RO mailed a copy, along with a notification letter, to the Veteran on July 20, 2009.  The letter included notice that the Veteran had one year from the date of the letter to appeal the decision.  A VA Form 4107 ("Your Rights to Appeal Our Decision") was noted as an enclosure to the letter.  

The Board notes that an August 2009 rating decision found the Veteran incompetent to handle the disbursement of funds from August 31, 2009, and a December 2009 letter recognized the Veteran's sister-in-law as his fiduciary. 

The Veteran's fiduciary submitted a NOD with the July 2009 rating decision that was date-stamped as received at the RO on November 24, 2010.  

There is no communication of record dated prior to November 2010 expressing disagreement with the effective date assigned in the July 2009 decision.  In a July 2009 letter, the Veteran requested that a copy of a page in the July 20, 2009, award letter be sent to him.  In a separate July 2009 letter, he requested his sister-in-law be appointed his fiduciary.  In August 2009, he submitted a request that the award of his service connection benefits be expedited.  Later in August 2009, he submitted a statement of dependency for his mother.  In October 2009, he (with the assistance of his fiduciary, it appears) submitted a NOD with a September 2009 decisional letter that denied his request to add his mother as a dependent.

As notice of the rating decision was mailed on July 20, 2009, and the NOD was not received until November 24, 2010, more than a year after notice of the rating decision was mailed, the NOD was not timely, even considering the 5-weekday postmark presumption.  

In a December 2010 statement, the Veteran acknowledged the NOD was not timely filed, but asserted he was entitled to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on CUE in the May 1981 rating decision.  In fact, throughout this appeal, he and his fiduciary have not contended filing a NOD prior to November 2010. 

In his January 2012 substantive appeal, the Veteran asserted his April 2010 NOD should be considered ("reopened") by the Board because he was entitled to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on CUE in the May 1981 rating decision.

The Veteran and/or his fiduciary has not requested an extension of the deadline under 38 C.F.R. § 3.109 or presented "good cause," or any reason, as to why a timely NOD was not filed.  Notably, the Veteran, with the assistance of his fiduciary, did submit a timely NOD with the September 2009 decisional letter, a request of a copy the July 2009 notice letter, and a request that his benefits be expedited in the year following the issuance of the July 2009 rating decision.  These submissions show such a request could have been filed.  

It also warrants mention that the presence of mental incompetency does not in turn require tolling of the timeframe within which to file a valid NOD.  In Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) the United States Court of Appeals for the Federal Circuit held that mental illness may permit tolling of the 120-day time limit for filing an appeal to the United States Court of Appeals for Veterans Claims (Court) set forth at 38 U.S.C.A. § 7266(a).  However, the Court as of yet has not decided to apply the doctrine of equitable tolling due to mental illness as to the determination of what constitutes a timely NOD.  See McPhail v. Nicholson, 19 Vet. App. 30, 33-34 (2005) (finding the issue was not before the Court).

The Veteran and his fiduciary have made arguments regarding why an earlier effective date for his service connection benefits is warranted, but have not provided a reason for why his NOD as to the effective date was not filed within one year of the decision granting service connection for schizophrenia.  The Board is sympathetic to the Veteran's circumstances, but the law and regulation alone are applicable in this case.  Accordingly, in light of the entire record, the Board finds the NOD was not filed timely, and the appeal is denied.

Because the issue addressed herein is a jurisdictional issue and not the underlying claim for VA benefits, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); see also Percy, 23 Vet. App. at 45.


ORDER

A timely NOD was not filed following a July 2009 rating decision that, in pertinent part, granted service connection for schizophrenia, rated 100 percent, and assigned an effective date of January 9, 2009; the appeal is denied.


REMAND

As explained in the Introduction, an August 2012 rating decision denied entitlement to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on CUE in the May 1981 rating decision.  The Board notes that the RO addressed the merits of the May 1981 and July 2009 rating decisions without specifying which was specifically found to not be based on CUE.  The Veteran filed a timely NOD in August 2012, specifying again that he alleged CUE in the May 1981 rating decision.  The Veteran is, therefore, entitled to an SOC.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran that addresses the issue of entitlement to an effective date earlier than January 9, 2009, for the grant of service connection for schizophrenia, based on CUE in a May 1981 rating decision.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


